DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 3/12/2021 has been entered. Note that claim amendments made in the submission filed on 3/12/2021 are relative to the after final claim filed 2/12/2021 - the amendment will therefore be interpreted as including all of the changes present in the after final claim filed 2/12/2021 in addition to the claim set filed 3/12/2021. Amended Claims 1, 4, 5 and 8 have been noted. The amendment has overcome all of the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Claims 1-5 and 8 are currently pending. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the air-fuel mixture flow changed by the flow changing part.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 3Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ojiro et al. (US 2008/0145806 A1) (hereinafter “Ojiro”) in view of Nagayama et al. (JP2001235117 (A)) (hereinafter “Nagayama”) (see attached original document and machine translation for reference), Webster (US 2,954,024), Ando (US 2009/0151654 A1), Takada et al. (US 2006/0026974 A1) (hereinafter “Takada”) and Franz et al. (US 2011/0229835 A1) (hereinafter “Franz”). 
	Regarding Clam 1, Ojiro teaches of a combustion apparatus (Fig. 1), comprising: 
	a burner (2) that includes an air-fuel mixture outlet member (22) including outlets (“flame holes”) (see [0023]) for an air-fuel mixture to flow out of the outlets (see at least [0024] and Figs. 1-4); 
	an air-fuel mixture supply unit (21) that is disposed on the burner and mixes fuel gas and air taken into the air-fuel mixture supply unit to make the air-fuel mixture and that supplies the air-fuel mixture to the burner (see at least [0023]-[0024] and Figs. 1-4); and 
	a division wall (A) (see Examiner Annotated Fig. 4 below) that is disposed in the air-fuel mixture supply unit and adheres to the air-fuel mixture outlet member of the burner to divide the air-fuel mixture supply unit and the burner into a plurality of mixing chambers (plurality of chambers (25) as 
	Ojira fails to explicitly teach of fails to explicitly teach of a metal fiber knitting body that covers the air-fuel mixture outlet member. However, such configuration is well known in the art.  
	Nagayama discloses a relatable burner (2) comprising an air-fuel mixture outlet member (8a) that includes a plurality of outlets (holes within element (8a) as can be observed in Fig. 2) out of which an air-fuel mixture flows (see Figs. 2, 3, 5), and a metal fiber knitting body (7a) that covers the air-fuel mixture outlet member (see Fig. 3). The air-fuel mixture, which is made to flow out of the outlets, passes through the metal fiber knitting body and is combusted (see Fig. 3 and [0010]-[0011]) such that a first flame (10) with a first intensity of combustion (observe flame magnitude in Fig. 3) is generated together with a second flame (9) with a second intensity of combustion (observe flame magnitude in Fig. 3), wherein the second intensity of combustion of the second flame is higher than the first intensity of combustion of the first flame (see Fig. 3 and note that flame height relative to the metal fiber knitting body is used to judge intensity of combustion - low intensity combustion yields flames that are relatively close to the metal fiber knitting body while high intensity combustion yields flames that are relatively further from, or spaced from, the metal fiber knitting body), and wherein the first flame holds the second flame (“holds the flame” is being interpreted as supporting ignition or keeping a flame lit - the first flame does exactly that to the second flame - see [0011] and Fig. 3). Nagayama teaches that this arrangement is advantageous because it stably maintains combustion while preventing flame lift off (see at least [0011]). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the apparatus taught by Ojira by covering the air-fuel mixture outlet member with a metal fiber knitting body such that a flame of low intensity would be generated together with a flame of high intensity by combustion of the air-fuel mixture, and such that the flame of low intensity 
	Furthermore, Ojira fails to explicitly teach that the burner is configured to combust the air-fuel mixture to “make blue flame”. However, blue flame combustion is produced by having sufficient oxygen in an air-fuel mixture to produce blue flames and it is well known in the art to intentionally manipulate the air-fuel mixture to produce blue flame combustion. 
	Webster discloses a relatable combustion apparatus (Fig. 3) that burns an air-fuel mixture (see pgs. 1-3). Webster teaches of intentionally manipulating the air-fuel mixture to produce blue flame combustion (see at least Col. 2 line 71 - Col. 3 line 5 and Fig. 3) and teaches that it is advantageous to do so because blue flame combustion produces flames that have high heat, are clean, smokeless and odorless (see Col. 2 line 71 - Col. 3 line 5). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have simply manipulated the adjustable air-fuel mixture in the apparatus taught by Ojira to have sufficient oxygen to produce blue flame combustion based on the teachings of Webster. Doing so would have made the flames produced by the apparatus have high heat, be clean, smokeless and odorless. 
	Furthermore, Ojira fails to explicitly teach of a control unit, that selects, from the plurality of burner parts, a single burner part or some burner parts to combust the air-fuel mixture by supplying the fuel gas and the air to a single mixing chamber or some mixing chambers according to a requested amount of combustion of the air-fuel mixture, and that controls an amount of the combustion of the air- fuel mixture.
Ando discloses a relatable combustion apparatus (1) that comprises a burner (5) that is divided into a plurality of burner parts (51, 52) (see at least [0025] and Fig. 1). Ando teaches of a control unit (9), that selects, from the plurality of burner parts, a single burner part (51) or a plurality of burner parts (51 and 52) to combust air-fuel mixture by supplying fuel gas and air to the single burner part or to the 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the apparatus taught by Ojira by implementing a control unit into the apparatus that is capable of independently controlling the existing burner parts (2a), (2b) taught by Ojira based on the teachings of Ando. Doing so would have enhanced versatility of the apparatus by enabling the combustion apparatus to operate in distinct heating modes. Note that such modification would have necessarily resulted in the combustion apparatus taught by Ojira comprising a control unit that is configured as claimed.  
	Ojira (and Ando) fails to explicitly disclose what structure the control unit comprises and accordingly fails to explicitly disclose that the control unit comprises “a processor”. However, using a control unit that comprises a processor is well known in the art. 
	Takada disclose a relatable hot-water supply apparatus that employs a combustion apparatus to produce hot water (see Abstract and Fig. 5). Takada teaches of a control unit (138), comprising a computer (“computer”) with a processor (146), that controls all aspects of the apparatus (see at least [0059]). Takada teaches that it is advantageous to use a computer comprising a processor within the control unit because the computer/processor enhances the ability of the control unit to perform advanced functions efficiently (see at least [0059]-[0060]).
inter alia, enabled the control unit to perform advanced functions efficiently. 
	Finally, Ojira fails to explicitly teach that the division wall, which is disposed within the mixing chamber, is covered in a resin material.
	Franz discloses a relatable combustion apparatus for burning a fuel/oxidant mixture (Fig. 1 and Abstract). The apparatus comprises a mixing chamber (5) attached to a burner that fuel and oxidant are mixed within before being ignited (see at least [0043] and Fig. 1). Franz teaches that the entire mixing chamber can be formed from “fluorocarbon resin-lined steel components” and teaches that doing so provides corrosion resistance (see at least [0020] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the apparatus taught by Ojira by forming the mixing chamber, which comprises the division wall, out of fluorocarbon resin-lined steel components based on the teachings of Franz. Doing so would have made the mixing chamber corrosion resistant. Note that such modification would have necessarily resulted in the division wall taught by Ojira, which is disposed within the mixing chamber, being covered in a “resin material” as claimed. 


    PNG
    media_image1.png
    704
    829
    media_image1.png
    Greyscale


	Regarding Claim 2, Nagayama also teaches that the air-fuel mixture, which is made to flow out of one or a plurality of the outlets, passes through the metal fiber knitting body and is combusted thereby generating a flame of low intensity (10) together with a flame of high intensity (9) by combustion of the air-fuel mixture, wherein the flame of low intensity holds the flame of high intensity (see at least [0011], Fig. 3 and the rejection for Claim 1 and note that the combined apparatus, which incorporates the teachings of Nagayama, would necessarily produce a flame of low intensity together with a flame of high intensity as claimed).

	Regarding Claim 3, Ando also teaches that the control unit (9) controls the number of burner parts that combust the air-fuel mixture (see at least [0017]-[0025] and Fig. 1 and the rejection for Claim 1 and note that the combined apparatus would incorporate the control unit taught by Ando).
	 
	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejection set forth in this Office Action, Ojira also teaches that the air-fuel mixture supply unit includes a flow changing part (the curved, bottom left-hand portion of element (21) with respect to Fig. 3 that redirects incoming flow from a horizontal direction to a vertical direction) that changes a direction of a flow of the air-fuel mixture (from horizontal to vertical - see Fig. 3), and a separation plate (25a) that separates a flow of incoming fuel gas or air from the air-fuel mixture flow changed by the flow changing part (see at least [0023]-[0024] and Fig. 3).

	Regarding Claim 5, Ojira also teaches that the air-fuel mixture supply unit includes a first fixing plate (25a) that adjusts a direction of a flow of the air-fuel mixture, and a second fixing plate (26a) that guides the air-fuel mixture adjusted by the first fixing plate, to the outlets of the burner parts (see at least [0023]-[0024] and Figs. 3, 4). 

Regarding Clam 8, Ojira teaches of a water heater (“heat exchanger for hot water supply”) (see at least [0019]) that uses a combustion apparatus (Fig. 1) which combusts fuel gas as a heat source (see at least [0023]-[0024] and Figs. 1-4), the water heater comprising: 
	a burner (2) that includes an air-fuel mixture outlet member (22) including outlets (“flame holes”) (see [0023]) for an air-fuel mixture to flow out of the outlets (see at least [0024] and Figs. 1-4); 

	a division wall (A) (see Examiner Annotated Fig. 4) that is disposed in the air-fuel mixture supply unit and adheres to the air-fuel mixture outlet member of the burner to divide the air-fuel mixture supply unit and the burner into a plurality of mixing chambers (plurality of chambers (25) as shown in Fig. 4) and a plurality of burner parts (2a, 2b), respectively (see at least [0023]-[0024] and Figs. 1-4). 
	Ojira fails to explicitly teach of fails to explicitly teach of a metal fiber knitting body that covers the air-fuel mixture outlet member. However, such configuration is well known in the art.  
	Nagayama discloses a relatable burner (2) comprising an air-fuel mixture outlet member (8a) that includes a plurality of outlets (holes within element (8a) as can be observed in Fig. 2) out of which an air-fuel mixture flows (see Figs. 2, 3, 5), and a metal fiber knitting body (7a) that covers the air-fuel mixture outlet member (see Fig. 3). The air-fuel mixture, which is made to flow out of the outlets, passes through the metal fiber knitting body and is combusted (see Fig. 3 and [0010]-[0011]) such that a first flame (10) with a first intensity of combustion (observe flame magnitude in Fig. 3) is generated together with a second flame (9) with a second intensity of combustion (observe flame magnitude in Fig. 3), wherein the second intensity of combustion of the second flame is higher than the first intensity of combustion of the first flame (see Fig. 3 and note that flame height relative to the metal fiber knitting body is used to judge intensity of combustion - low intensity combustion yields flames that are relatively close to the metal fiber knitting body while high intensity combustion yields flames that are relatively further from, or spaced from, the metal fiber knitting body), and wherein the first flame holds the second flame (“holds the flame” is being interpreted as supporting ignition or keeping a flame lit - the first flame does exactly that to the second flame - see [0011] and Fig. 3). Nagayama teaches that this 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the apparatus taught by Ojira by covering the air-fuel mixture outlet member with a metal fiber knitting body such that a flame of low intensity would be generated together with a flame of high intensity by combustion of the air-fuel mixture, and such that the flame of low intensity would hold the flame of high intensity, based on the teaching of Nagayama. Doing so would have ensured stable combustion while preventing flame lift off. 
	Furthermore, Ojira fails to explicitly teach that the burner is configured to combust the air-fuel mixture to “make blue flame”. However, blue flame combustion is produced by having sufficient oxygen in an air-fuel mixture to produce blue flames and it is well known in the art to intentionally manipulate the air-fuel mixture to produce blue flame combustion. 
	Webster discloses a relatable combustion apparatus (Fig. 3) that burns an air-fuel mixture (see pgs. 1-3). Webster teaches of intentionally manipulating the air-fuel mixture to produce blue flame combustion (see at least Col. 2 line 71 - Col. 3 line 5 and Fig. 3) and teaches that it is advantageous to do so because blue flame combustion produces flames that have high heat, are clean, smokeless and odorless (see Col. 2 line 71 - Col. 3 line 5). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have simply manipulated the adjustable air-fuel mixture in the apparatus taught by Ojira to have sufficient oxygen to produce blue flame combustion based on the teachings of Webster. Doing so would have made the flames produced by the apparatus have high heat, be clean, smokeless and odorless. 
	Furthermore, Ojira fails to explicitly teach of a control unit, that selects, from the plurality of burner parts, a single burner part or some burner parts to combust the air-fuel mixture by supplying the fuel gas and the air to a single mixing chamber or some mixing chambers according to a requested 
Ando discloses a relatable combustion apparatus (1) that comprises a burner (5) that is divided into a plurality of burner parts (51, 52) (see at least [0025] and Fig. 1). Ando teaches of a control unit (9), that selects, from the plurality of burner parts, a single burner part (51) or a plurality of burner parts (51 and 52) to combust air-fuel mixture by supplying fuel gas and air to the single burner part or to the plurality of burner parts according to a requested amount of combustion; the control unit also controls an amount of combustion of the air-fuel mixture occurring in the selected burner part(s) (see at least [0017]-[0025] and Fig. 1). Ando teaches that a control unit of this type is advantageous because it enhances versatility of the apparatus by enabling the combustion apparatus to operate in distinct heating modes - namely a high mode (wherein burner parts 51 and 52 are both activated), a medium mode (wherein burner part 52 is activated only) and a low mode (wherein burner part 51 is activated only) (see at least [0022]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the apparatus taught by Ojira by implementing a control unit into the apparatus that is capable of independently controlling the existing burner parts (2a), (2b) taught by Ojira based on the teachings of Ando. Doing so would have enhanced versatility of the apparatus by enabling the combustion apparatus to operate in distinct heating modes. Note that such modification would have necessarily resulted in the combustion apparatus taught by Ojira comprising a control unit that is configured as claimed.  
	Ojira (and Ando) fails to explicitly disclose what structure the control unit comprises and accordingly fails to explicitly disclose that the control unit comprises “a processor”. However, using a control unit that comprises a processor is well known in the art. 

	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the combined apparatus by incorporating a computer comprising a processor into the control unit based on the teachings of Takada. Doing so would have, inter alia, enabled the control unit to perform advanced functions efficiently. 
	Finally, Ojira fails to explicitly teach that the division wall, which is disposed within the mixing chamber, is covered in a resin material.
	Franz discloses a relatable combustion apparatus for burning a fuel/oxidant mixture (Fig. 1 and Abstract). The apparatus comprises a mixing chamber (5) attached to a burner that fuel and oxidant are mixed within before being ignited (see at least [0043] and Fig. 1). Franz teaches that the entire mixing chamber can be formed from “fluorocarbon resin-lined steel components” and teaches that doing so provides corrosion resistance (see at least [0020] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the apparatus taught by Ojira by forming the mixing chamber, which comprises the division wall, out of fluorocarbon resin-lined steel components based on the teachings of Franz. Doing so would have made the mixing chamber corrosion resistant. Note that such modification would have necessarily resulted in the division wall taught by Ojira, which is disposed within the mixing chamber, being covered in a “resin material” as claimed. 
	
Response to Arguments
4.	The arguments filed 12/23/2019 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanda et al. (US 8,418,661 B2) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/26/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762